ORDER
Original jurisdiction is assumed. Writ of prohibition issue prohibiting the enforcement of order dated September 3, 1991 entered in Cause No. CJ-89-4533 on the docket of Oklahoma County as relating to the ordered distribution under 63 O.S.Supp. 1991 § 2-416. That section is not controlling. Its subject matter is the appropriation of fines. 63 O.S.Supp.1990 § 2-503(D) does not allow seized monies pursuant to subsections A and B of § 2-503 to be applied or considered toward satisfaction of the fine imposed by § 2-415 of that title.
HODGES, V.C.J., and LAVENDER, SIMMS, DOOLIN,' KAUGER and SUMMERS, JJ., concur.
OPALA, C.J., and HARGRAVE and ALMA WILSON, JJ., dissent.